

	

		III

		109th CONGRESS

		2d Session

		S. CON. RES. 89

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Mr. Gregg submitted the

			 following concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Honoring the 100th anniversary of the

		  historic congressional charter of the National Society of the Sons of the

		  American Revolution. 

	

	

		Whereas the National Society of the Sons of the American

			 Revolution (referred to in this preamble as the Sons of the American

			 Revolution) was—

			(1)founded on April

			 30, 1889; and

			(2)chartered by

			 Congress 100 years ago on June 9, 1906;

			Whereas the congressional charter was signed by President

			 Theodore Roosevelt, who was a member of the Sons of the American

			 Revolution;

		Whereas the Sons of the American Revolution was conceived

			 as a fraternal and civic society composed of lineal descendants of individuals

			 who—

			(1)wintered at

			 Valley Forge;

			(2)signed the

			 Declaration of Independence;

			(3)fought during the

			 American Revolutionary War;

			(4)served in the

			 Continental Congress; or

			(5)supported the

			 cause of American Independence;

			Whereas 16 Presidents have been proud members of the Sons

			 of the American Revolution;

		Whereas the charter of the Sons of the American Revolution

			 describes the objects and purposes of the Society as … patriotic,

			 historical and educational;

		Whereas the Sons of the American Revolution is devoted

			 to—

			(1)perpetuating the

			 memory of the individuals who, by their services or sacrifices during the

			 American Revolutionary War, achieved independence for the United States;

			(2)inspiring

			 citizens to revere the principles that the forefathers incorporated into the

			 Government of the United States; and

			(3)encouraging the

			 development of historical research about the American Revolutionary War;

			Whereas the Sons of the American Revolution has a long

			 record of accomplishments in providing educational resources related to—

			(1)the American

			 Revolutionary War; and

			(2)individuals who

			 helped the original 13 British colonies gain sovereignty during the War for

			 Independence;

			Whereas, largely through the efforts of the Sons of the

			 American Revolution during the late 1800s and early 1900s, the National

			 Archives was established to gather the records of the individuals who served

			 during the American Revolutionary War;

		Whereas the Sons of the American Revolution advances its

			 mission by commemorating battles and events that led to the formation of the

			 United States;

		Whereas the Sons of the American Revolution devotes a

			 great deal of time, energy, and resources to working with children so that they

			 may gain a better understanding of the history of the United States;

		Whereas the Sons of the American Revolution is

			 constructing a new facility adjacent to its national headquarters for the

			 newly-established Center for Advancing America's Heritage; and

		Whereas approximately 27,000 members of the Sons of the

			 American Revolution are organized in chapters throughout 50 States, the

			 District of Columbia, and in the numerous countries throughout the world that

			 helped the original 13 British colonies win independence as the United States:

			 Now, therefore, be it

		

	

		That Congress—

			(1)recognizes the

			 100th anniversary of the historic congressional charter of the National Society

			 of the Sons of the American Revolution; and

			(2)honors and

			 praises the National Society of the Sons of the American Revolution for—

				(A)the work of the

			 Society to perpetuate and honor the memory of the brave individuals who fought

			 for freedom during the War for Independence; and

				(B)the unfailing

			 devotion of the Society to the youth of the United States.

				

